Exhibit 99.1 CONTACTS Gary L. Nalbandian Mark A. Zody Chairman/President Chief Financial Officer (717) 412-6301 METRO BANCORP REPORTS THIRD QUARTER RESULTS; TOTAL REVENUES UP 8%, TOTAL DEPOSITS INCREASE 11% October 29, 2010 – Harrisburg, PA – Metro Bancorp, Inc. (NASDAQ Global Select Market Symbol: METR), parent company of Metro Bank, today reported its financial results for the period ending September 30, 2010. Total deposits increased by 11% over the past twelve months and total revenues for the third quarter increased 8% over the same quarter of 2009.During the third quarter of 2010, the Company recorded a net loss of $6.2 million, or $0.46 per share, compared to a net loss of $490,000, or $0.08 per share, for the third quarter 2009. Third Quarter Financial Highlights (in millions, except per share data) Quarter Ended Nine Months Ended 09/30/10 09/30/09 % Change 09/30/10 09/30/09 % Change Total assets $ $ 7 % Total deposits 11 % Total loans (net) (6 )% Total revenues $ $ 8
